Case: 20-11250     Document: 00516109771           Page: 1   Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 29, 2021
                                   No. 20-11250
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                          versus

   Loui A. Hamdooni,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-183


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Loui Hamdooni pleaded guilty to one count of bank robbery, in
   violation of 18 U.S.C. § 2113(a). He brought this appeal to challenge a
   condition of his supervised release.
          According to the written judgment, he must report to the probation
   office in the district “to which he is released.” Hamdooni contends that this


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11250     Document: 00516109771            Page: 2     Date Filed: 11/29/2021




                                    No. 20-11250


   provision conflicts with the oral pronouncement, which requires him to
   report to the probation office in the district “where he is authorized to
   reside.”
          Hamdooni     contends    that   the      written    judgment   and   oral
   pronouncement conflict, to the extent that they require him to report to
   probation offices in two different districts—the district in which he is
   incarcerated and the district in which he is authorized to reside. But we see
   no conflict. The district “to which” Hamdooni is released is the very district
   where he is “authorized to reside.”
          We accordingly affirm.




                                          2